 1
 2
 3
 4
 5
 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 8
 9
       PARROT S.A. and PARROT DRONES                           Case No. 2:18-CV-00867-RSL
10     S.A.S.,
11                                                             ORDER GRANTING
                            Plaintiffs,                        MOTION TO SEAL
12                     v.
13     GABRIEL TORRES, an individual,
14
                            Defendant.
15
16
       GABRIEL TORRES,
17
             Counterclaim and Third-Party Plaintiff,
18
                       v.
19
       PARROT S.A., PARROT DRONES S.A.S.,
20     MICASENSE, INC., GILLES LABOSSIERE,
21     and HENRY SEYDOUX,
22           Counter-Claim/Third-Party Defendants.
23
           This matter comes before the Court on third-party defendant MicaSense, Inc.’s
24
     (“MicaSense”) motion to seal the unredacted version of its opposition to Gabriel Torres’s
25
     motion for partial summary judgment regarding advancement of expenses. Dkt. #26.
26
27
28

     ORDER - 1
 1         There is a “strong presumption of public access to the court’s files.” LCR 5(g). A party
 2 moving to seal must therefore demonstrate “good cause.” Hanson v. Wells Fargo Home Mortg.,
 3 Inc., No. C13-0939JLR, 2013 WL 5674997, at *2 (W.D. Wash. Oct. 17, 2013).
 4
           This litigation concerns in part certain representations made by defendant Gabriel Torres
 5
     to plaintiff Parrot S.A. (“Parrot”). In October 2015, Mr. Torres was sued by a former employer,
 6
     AeroVironment, Inc. Mr. Torres, MicaSense, and Parrot entered into a joint representation with
 7
     Parrot’s counsel, so that Mr. Torres could communicate with Parrot about the lawsuit.
 8
     MicaSense has redacted the portions of its opposition to Mr. Torres’s motion for partial
 9
     summary judgment that pertain to these communications. Dkt. #23.
10
           These portions contain confidential and sensitive information protected by the attorney-
11
     client privilege. We “generally accept attorney-client privilege … as a compelling reason
12
     justifying a motion to seal.” WatchGuard Techs., Inc. v. iValue Infosolutions Pvt. Ltd., No. C15-
13
     1697-BAT, 2017 WL 3581624, at *2 (W.D. Wash. Aug. 18, 2017) (Internal citation and
14
     quotation marks omitted). This Court has already permitted similar portions to be redacted from
15
     the Complaint, see Dkt. #1, 10, and First Amended Complaint. See Dkt. #11, 17.
16
           For all of the foregoing reasons, MicaSense’s motion is GRANTED. The unredacted
17
     version of its opposition to Mr. Torres’s motion for partial summary judgment, filed on
18
     September 10, 2018, shall remain sealed.
19
20         DATED this 12th day of October, 2018.
21
22
23
                                                     A
                                                     Robert S. Lasnik
24                                                   United States District Judge

25
26
27
28

     ORDER - 2
